[ex10_51.jpg]
 
 

--------------------------------------------------------------------------------

 
[ex10_42.jpg]
 
 

--------------------------------------------------------------------------------

 
[ex10_43.jpg]
 
 

--------------------------------------------------------------------------------

 
[ex10_44.jpg]
 
 

--------------------------------------------------------------------------------

 
[ex10_45.jpg]
 
 

--------------------------------------------------------------------------------

 
[ex10_46.jpg]
 
 

--------------------------------------------------------------------------------

 
[ex10_47.jpg]
 
 

--------------------------------------------------------------------------------

 
[ex10_48.jpg]
 
 

--------------------------------------------------------------------------------

 
[ex10_49.jpg]
 
 

--------------------------------------------------------------------------------

 
[ex10_410.jpg]
 
 

--------------------------------------------------------------------------------

 
[ex10_411.jpg]
 
 

--------------------------------------------------------------------------------

 
[ex10_512.jpg]
 
 

--------------------------------------------------------------------------------

 
[ex10_513.jpg]
 
 

--------------------------------------------------------------------------------

 
[ex10_514.jpg]
 
 

--------------------------------------------------------------------------------

 
[ex10_515.jpg]
 
 

--------------------------------------------------------------------------------

 
[ex10_516.jpg]
 
 

--------------------------------------------------------------------------------

 
[ex10_517.jpg]
 
 

--------------------------------------------------------------------------------

 
[ex10_518.jpg]
 
 

--------------------------------------------------------------------------------

 
[ex10_519.jpg]
 
 

--------------------------------------------------------------------------------

 
[ex10_520.jpg]
 
 

--------------------------------------------------------------------------------

 
[ex10_521.jpg]
 
 

--------------------------------------------------------------------------------

 
[ex10_522.jpg]
 
 

--------------------------------------------------------------------------------

 
[ex10_523.jpg]
 
 

--------------------------------------------------------------------------------

 
[ex10_524.jpg]
 
 

--------------------------------------------------------------------------------

 
[ex10_525.jpg]
THE BOND MARKET ASSOCIATION Master Repurchase Agreement September 1996 Version
Dated as of May 4, 2018 Between:Hill-Rom Manufacturing, Inc.andMUFG Bank. Ltd.1.
Applicability From time to time the parties hereto may enter into transactions
in which one party (“Seller”) agrees to transfer to the other (“Buyer”)
securities or other assets (“Securities”) against the transfer of funds by
Buyer, with a simultaneous agreement by Buyer to transfer to Seller such
Securities at a date certain or on demand, against the transfer of funds by
Seller. Each such transaction shall be referred to herein as a “Transaction”
and, unless otherwise agreed in writing, shall be governed by this Agreement,
including any supplemental terms or conditions contained in Annex I hereto and
in any other annexes identified herein or therein as applicable hereunder. 2.
Definitions (a) “Act of Insolvency”, with respect to any party, (i) the
commencement by such party as debtor ofany case or proceeding under any
bankruptcy, insolvency, reorganization, liquidation, moratorium, dissolution,
delinquency or similar law, or such party seeking the appointment or election of
a receiver, conservator, trustee, custodian or similar official for such party
or any substantial part of its property, or the convening of any meeting of
creditors for purposes of commencing any such case or proceeding or seeking such
an appointment or election, (ii) the commencement of any such case or proceeding
against such party, or another seeking such an appointment or election, or the
filing against a party of an application for a protective decree under the
provisions of the Securities Investor Protection Act of 1970, which (A) is
consented to or not timely contested by such party, (B) results in the entry of
an order for relief, such an appointment or election, the issuance of such a
protective decree or the entry of an order having a similar effect, or (C) is
not dismissed within 15 days, (iii) the making by such party of a general
assignment for the benefit of creditors, or (iv) the admission in writing by
such party of such party’s inability to pay such party’s debts as they become
due; (b) “Additional Purchased Securities”, Securities provided by Seller to
Buyer pursuant to Paragraph4(a) hereof; (c) “Buyer’s Margin Amount”, with
respect to any Transaction as of any date, the amount obtained by application of
the Buyer’s Margin Percentage to the Repurchase Price for such Transaction as of
such date; (d) “Buyer’s Margin Percentage”, with respect to any Transaction as
of any date, a percentage (which may be equal to the Seller’s Margin Percentage)
agreed to by Buyer and Seller or, in the absence of any such agreement, the
percentage obtained by dividing the Market Value of the Purchased Securities on
the Purchase Date by the Purchase Price on the Purchase Date for such
Transaction; (e) “Confirmation”, the meaning specified in Paragraph 3(b) hereof;
(f) “Income”, with respect to any Security at any time, any principal thereof
and all interest, dividends or other distributions thereon; (g) “Margin
Deficit”, the meaning specified in Paragraph 4(a) hereof; (h) “Margin Excess”,
the meaning specified in Paragraph 4(b) hereof; (i) “Margin Notice Deadline”,
the time agreed to by the parties in the relevant Confirmation, Annex I hereto
or otherwise as the deadline for giving notice requiring same-day satisfaction
of margin maintenance obligations as provided in Paragraph 4 hereof (or, in the
absence of any such agreement, the deadline for such purposes established in
accordance with market practice); (j) “Market Value”, with respect to any
Securities as of any date, the price for such Securities on such date obtained
from a generally recognized source agreed to by the parties or the most recent
closing bid quotation from such a source, plus accrued Income to the extent not
included therein (other than any Income credited or transferred to, or applied
to the obligations of, Seller pursuant to Paragraph 5 hereof) as of such date
(unless contrary to market practice for such Securities); (k) “Price
Differential”, with respect to any Transaction as of any date, the aggregate
amount obtained by daily application of the Pricing Rate for such Transaction to
the Purchase Price for such Transaction on a 360 day per year basis for the
actual number of days during the period commencing on (and including) the
Purchase Date for such Transaction and ending on (but excluding) the date of
determination (reduced by any amount of such Price Differential previously paid
by Seller to Buyer with respect to such Transaction); (l) “Pricing Rate”, the
per annum percentage rate for determination of the Price Differential; (m)“Prime
Rate”, the prime rate of U.S. commercial banks as published in The Wall Street
Journal (or, if more than one such rate is published, the average of such
rates); (n) “Purchase Date”, the date on which Purchased Securities are to be
transferred by Seller to Buyer; (o) “Purchase Price”, (i) on the Purchase Date,
the price at which Purchased Securities are transferred by Seller to Buyer, and
(ii) thereafter, except where Buyer and Seller agree otherwise, such price
increased by the amount of any cash transferred by Buyer to Seller pursuant to
Paragraph 4(b) hereof and decreased by the amount of any cash transferred by
Seller to Buyer pursuant to Paragraph 4(a) hereof or applied to reduce Seller’s
obligations under clause (ii) of Paragraph 5 hereof; (p) “Purchased Securities”,
the Securities transferred by Seller to Buyer in a Transaction hereunder, and
any Securities substituted therefor in accordance with Paragraph 9 hereof. The
term “Purchased Securities” with respect to any Transaction at any time also
shall include Additional Purchased Securities delivered pursuant to Paragraph
4(a) hereof and shall exclude Securities returned pursuant to Paragraph 4(b)
hereof; (q) “Repurchase Date”, the date on which Seller is to repurchase the
Purchased Securities from Buyer, including any date determined by application of
the provisions of Paragraph 3(c) or 11 hereof; (r) “Repurchase Price”, the price
at which Purchased Securities are to be transferred from Buyer to Seller upon
termination of a Transaction, which will be determined in each case (including
Transactions terminable upon demand) as the sum of the Purchase Price and the
Price Differential as of the date of such determination; (s) “Seller’s Margin
Amount”, with respect to any Transaction as of any date, the amount obtained by
application of the Seller’s Margin Percentage to the Repurchase Price for such
Transaction as of such date; (t) “Seller’s Margin Percentage”, with respect to
any Transaction as of any date, a percentage (which may be equal to the Buyer’s
Margin Percentage) agreed to by Buyer and Seller or, in the absence of any such
agreement, the percentage obtained by dividing the Market Value of the Purchased
Securities on the Purchase Date by the Purchase Price on the Purchase Date for
such Transaction. 3. Initiation; Confirmation; Termination (a) An agreement to
enter into a Transaction may be made orally or in writing at the initiation of
either Buyer or Seller. On the Purchase Date for the Transaction, the Purchased
Securities shall be transferred to Buyer or its agent against the transfer of
the Purchase Price to an account of Seller. (b) Upon agreeing to enter into a
Transaction hereunder, Buyer or Seller (or both), as shall be agreed, shall
promptly deliver to the other party a written confirmation of each Transaction
(a “Confirmation”). The Confirmation shall describe the Purchased Securities
(including CUSIP number, if any), identify Buyer and Seller and set forth (i)
the Purchase Date, (ii) the Purchase Price, (iii) the Repurchase Date, unless
the Transaction is to be terminable on demand, (iv) the Pricing Rate or
Repurchase Price applicable to the Transaction, and (v) any additional terms or
conditions of the Transaction not inconsistent with this Agreement. The
Confirmation, together with this Agreement, shall constitute conclusive evidence
of the terms agreed between Buyer and Seller with respect to the Transaction to
which the Confirmation relates, unless with respect to the Confirmation specific
objection is made promptly after receipt thereof. In the event of any conflict
between the terms of such Confirmation and this Agreement, this Agreement shall
prevail. (c) In the case of Transactions terminable upon demand, such demand
shall be made by Buyer or Seller, no later than such time as is customary in
accordance with market practice, by telephone or otherwise on or prior to the
business day on which such termination will be effective. On the date specified
in such demand, or on the date fixed for termination in the case of Transactions
having a fixed term, termination of the Transaction will be effected by transfer
to Seller or its agent of the Purchased Securities and any Income in respect
thereof received by Buyer (and not previously credited or transferred to, or
applied to the obligations of, Seller pursuant to Paragraph 5 hereof) against
the transfer of the Repurchase Price to an account of Buyer. 4. Margin
Maintenance (a) If at any time the aggregate Market Value of all Purchased
Securities subject to all Transactions in which a particular party hereto is
acting as Buyer is less than the aggregate Buyer’s Margin Amount for all such
Transactions (a “Margin Deficit”), then Buyer may by notice to Seller require
Seller in such Transactions, at Seller’s option, to transfer to Buyer cash or
additional Securities reasonably acceptable to Buyer (“Additional Purchased
Securities”), so that the cash and aggregate Market Value of the Purchased
Securities, including any such Additional Purchased Securities, will thereupon
equal or exceed such aggregate Buyer’s Margin Amount (decreased by the amount of
any Margin Deficit as of such date arising from any Transactions in which such
Buyer is acting as Seller). (b) If at any time the aggregate Market Value of all
Purchased Securities subject to all Transactions in which a particular party
hereto is acting as Seller exceeds the aggregate Seller’s Margin Amount for all
such Transactions at such time (a “Margin Excess”), then Seller may by notice to
Buyer require Buyer in such Transactions, at Buyer’s option, to transfer cash or
Purchased Securities to Seller, so that the aggregate Market Value of the
Purchased Securities, after deduction of any such cash or any Purchased
Securities so transferred, will thereupon not exceed such aggregate Seller’s
Margin Amount (increased by the amount of any Margin Excess as of such date
arising from any Transactions in which such Seller is acting as Buyer). (c) If
any notice is given by Buyer or Seller under subparagraph (a) or (b) of this
Paragraph at or before the Margin Notice Deadline on any business day, the party
receiving such notice shall transfer cash or Additional Purchased Securities as
provided in such subparagraph no later than the close of business in the
relevant market on such day. If any such notice is given after the Margin Notice
Deadline, the party receiving such notice shall transfer such cash or Securities
no later than the close of business in the relevant market on the next business
day following such notice. (d) Any cash transferred pursuant to this Paragraph
shall be attributed to such Transactions as shall be agreed upon by Buyer and
Seller. (e) Seller and Buyer may agree, with respect to any or all Transactions
hereunder, that the respective rights of Buyer or Seller (or both) under
subparagraphs (a) and (b) of this Paragraph may be exercised only where a Margin
Deficit or Margin Excess, as the case may be, exceeds a specified dollar amount
or a specified percentage of the Repurchase Prices for such Transactions (which
amount or percentage shall be agreed to by Buyer and Seller prior to entering
into any such Transactions). (f) Seller and Buyer may agree, with respect to any
or all Transactions hereunder, that the respective rights of Buyer and Seller
under subparagraphs (a) and (b) of this Paragraph to require the elimination of
a Margin Deficit or a Margin Excess, as the case may be, may be exercised
whenever such a Margin Deficit or Margin Excess exists with respect to any
single Transaction hereunder (calculated without regard to any other Transaction
outstanding under this Agreement). 5. Income Payments Seller shall be entitled
to receive an amount equal to all Income paid or distributed on or in respect of
the Securities that is not otherwise received by Seller, to the full extent it
would be so entitled if the Securities had not been sold to Buyer. Buyer shall,
as the parties may agree with respect to any Transaction (or, in the absence of
any such agreement, as Buyer shall reasonably determine in its discretion), on
the date such Income is paid or distributed either (i) transfer to or credit to
the account of Seller such Income with respect to any Purchased Securities
subject to such Transaction or (ii) with respect to Income paid in cash, apply
the Income payment or payments to reduce the amount, if any, to be transferred
to Buyer by Seller upon termination of such Transaction. Buyer shall not be
obligated to take any action pursuant to the preceding sentence (A) to the
extent that such action would result in the creation of a Margin Deficit, unless
prior thereto or simultaneously therewith Seller transfers to Buyer cash or
Additional Purchased Securities sufficient to eliminate such Margin Deficit, or
(B) if an Event of Default with respect to Seller has occurred and is then
continuing at the time such Income is paid or distributed. 6. Security Interest
Although the parties intend that all Transactions hereunder be sales and
purchases and not loans, in the event any such Transactions are deemed to be
loans, Seller shall be deemed to have pledged to Buyer as security for the
performance by Seller of its obligations under each such Transaction, and shall
be deemed to have granted to Buyer a security interest in, all of the Purchased
Securities with respect to all Transactions hereunder and all Income thereon and
other proceeds thereof. 7. Payment and Transfer Unless otherwise mutually
agreed, all transfers of funds hereunder shall be in immediately available
funds. All Securities transferred by one party hereto to the other party (i)
shall be in suitable form for transfer or shall be accompanied by duly executed
instruments of transfer or assignment in blank and such other documentation as
the party receiving possession may reasonably request, (ii) shall be transferred
on the book-entry system of a Federal Reserve Bank, or (iii) shall be
transferred by any other method mutually acceptable to Seller and Buyer. 8.
Segregation of Purchased Securities To the extent required by applicable law,
all Purchased Securities in the possession of Seller shall be segregated from
other securities in its possession and shall be identified as subject to this
Agreement. Segregation may be accomplished by appropriate identification on the
books and records of the holder, including a financial or securities
intermediary or a clearing corporation. All of Seller’s interest in the
Purchased Securities shall pass to Buyer on the Purchase Date and, unless
otherwise agreed by Buyer and Seller, nothing in this Agreement shall preclude
Buyer from engaging in repurchase transactions with the Purchased Securities or
otherwise selling, transferring, pledging or hypothecating the Purchased
Securities, but no such transaction shall relieve Buyer of its obligations to
transfer Purchased Securities to Seller pursuant to Paragraph 3, 4 or 11 hereof,
or of Buyer’s obligation to credit or pay Income to, or apply Income to the
obligations of, Seller pursuant to Paragraph 5 hereof. Required Disclosure for
Transactions in Which the Seller Retains Custody of the Purchased Securities
Seller is not permitted to substitute other securities for those subject to this
Agreement and therefore must keep Buyer’s securities segregated at all times,
unless in this Agreement Buyer grants Seller the right to substitute other
securities. If Buyer grants the right to substitute, this means that Buyer’s
securities will likely be commingled with Seller’s own securities during the
trading day. Buyer is advised that, during any trading day that Buyer’s
securities are commingled with Seller’s securities, they [will]* [may]** be
subject to liens granted by Seller to [its clearing bank]* [third parties]** and
may be used by Seller for deliveries on other securities transactions. Whenever
the securities are commingled, Seller’s ability to resegregate substitute
securities for Buyer will be subject to Seller’s ability to satisfy [the
clearing]* [any]** lien or to obtain substitute securities. * Language to be
used under 17 C.F.R. ß403.4(e) if Seller is a government securities broker or
dealer other than a financial institution. ** Language to be used under 17
C.F.R. ß403.5(d) if Seller is a financial institution. 9. Substitution (a)
Seller may, subject to agreement with and acceptance by Buyer, substitute other
Securities for any Purchased Securities. Such substitution shall be made by
transfer to Buyer of such other Securities and transfer to Seller of such
Purchased Securities. After substitution, the substituted Securities shall be
deemed to be Purchased Securities. (b) In Transactions in which Seller retains
custody of Purchased Securities, the parties expressly agree that Buyer shall be
deemed, for purposes of subparagraph (a) of this Paragraph, to have agreed to
and accepted in this Agreement substitution by Seller of other Securities for
Purchased Securities; provided, however, that such other Securities shall have a
Market Value at least equal to the Market Value of the Purchased Securities for
which they are substituted. 10.Representations Each of Buyer and Seller
represents and warrants to the other that (i) it is duly authorized to execute
and deliver this Agreement, to enter into Transactions contemplated hereunder
and to perform its obligations hereunder and has taken all necessary action to
authorize such execution, delivery and performance, (ii) it will engage in such
Transactions as principal (or, if agreed in writing, in the form of an annex
hereto or otherwise, in advance of any Transaction by the other party hereto, as
agent for a disclosed principal), (iii) the person signing this Agreement on its
behalf is duly authorized to do so on its behalf (or on behalf of any such
disclosed principal), (iv) it has obtained all authorizations of any
governmental body required in connection with this Agreement and the
Transactions hereunder and such authorizations are in full force and effect and
(v) the execution, delivery and performance of this Agreement and the
Transactions hereunder will not violate any law, ordinance, charter, bylaw or
rule applicable to it or any agreement by which it is bound or by which any of
its assets are affected. On the Purchase Date for any Transaction Buyer and
Seller shall each be deemed to repeat all the foregoing representations made by
it. 11.Events of Default In the event that (i) Seller fails to transfer or Buyer
fails to purchase Purchased Securities upon the applicable Purchase Date, (ii)
Seller fails to repurchase or Buyer fails to transfer Purchased Securities upon
the applicable Repurchase Date, (iii) Seller or Buyer fails to comply with
Paragraph 4 hereof, (iv) Buyer fails, after one business day’s notice, to comply
with Paragraph 5 hereof, (v) an Act of Insolvency occurs with respect to Seller
or Buyer, (vi) any representation made by Seller or Buyer shall have been
incorrect or untrue in any material respect when made or repeated or deemed to
have been made or repeated, or (vii) Seller or Buyer shall admit to the other
its inability to, or its intention not to, perform any of its obligations
hereunder (each an “Event of Default”): (a) The nondefaulting party may, at its
option (which option shall be deemed to have been exercised immediately upon the
occurrence of an Act of Insolvency), declare an Event of Default to have
occurred hereunder and, upon the exercise or deemed exercise of such option, the
Repurchase Date for each Transaction hereunder shall, if it has not already
occurred, be deemed immediately to occur (except that, in the event that the
Purchase Date for any Transaction has not yet occurred as of the date of such
exercise or deemed exercise, such Transaction shall be deemed immediately
canceled). The nondefaulting party shall (except upon the occurrence of an Act
of Insolvency) give notice to the defaulting party of the exercise of such
option as promptly as practicable. (b) In all Transactions in which the
defaulting party is acting as Seller, if the nondefaulting party exercises or is
deemed to have exercised the option referred to in subparagraph (a) of this
Paragraph, (i) the defaulting party’s obligations in such Transactions to
repurchase all Purchased Securities, at the Repurchase Price therefor on the
Repurchase Date determined in accordance with subparagraph (a) of this
Paragraph, shall thereupon become immediately due and payable, (ii) all Income
paid after such exercise or deemed exercise shall be retained by the
nondefaulting party and applied to the aggregate unpaid Repurchase Prices and
any other amounts owing by the defaulting party hereunder, and (iii) the
defaulting party shall immediately deliver to the nondefaulting party any
Purchased Securities subject to such Transactions then in the defaulting party’s
possession or control. (c) In all Transactions in which the defaulting party is
acting as Buyer, upon tender by the nondefaulting party of payment of the
aggregate Repurchase Prices for all such Transactions, all right, title and
interest in and entitlement to all Purchased Securities subject to such
Transactions shall be deemed transferred to the nondefaulting party, and the
defaulting party shall deliver all such Purchased Securities to the
nondefaulting party. (d) If the nondefaulting party exercises or is deemed to
have exercised the option referred to in subparagraph (a) of this Paragraph, the
nondefaulting party, without prior notice to the defaulting party, may: (i) as
to Transactions in which the defaulting party is acting as Seller, (A)
immediately sell, in a recognized market (or otherwise in a commercially
reasonable manner) at such price or prices as the nondefaulting party may
reasonably deem satisfactory, any or all Purchased Securities subject to such
Transactions and apply the proceeds thereof to the aggregate unpaid Repurchase
Prices and any other amounts owing by the defaulting party hereunder or (B) in
its sole discretion elect, in lieu of selling all or a portion of such Purchased
Securities, to give the defaulting party credit for such Purchased Securities in
an amount equal to the price therefor on such date, obtained from a generally
recognized source or the most recent closing bid quotation from such a source,
against the aggregate unpaid Repurchase Prices and any other amounts owing by
the defaulting party hereunder; and (ii) as to Transactions in which the
defaulting party is acting as Buyer, (A) immediately purchase, in a recognized
market (or otherwise in a commercially reasonable manner) at such price or
prices as the nondefaulting party may reasonably deem satisfactory, securities
(“Replacement Securities”) of the same class and amount as any Purchased
Securities that are not delivered by the defaulting party to the nondefaulting
party as required hereunder or (B) in its sole discretion elect, in lieu of
purchasing Replacement Securities, to be deemed to have purchased Replacement
Securities at the price therefor on such date, obtained from a generally
recognized source or the most recent closing offer quotation from such a source.
Unless otherwise provided in Annex I, the parties acknowledge and agree that (1)
the Securities subject to any Transaction hereunder are instruments traded in a
recognized market, (2) in the absence of a generally recognized source for
prices or bid or offer quotations for any Security, the nondefaulting party may
establish the source therefor in its sole discretion and (3) all prices, bids
and offers shall be determined together with accrued Income (except to the
extent contrary to market practice with respect to the relevant Securities). (e)
As to Transactions in which the defaulting party is acting as Buyer, the
defaulting party shall be liable to the nondefaulting party for any excess of
the price paid (or deemed paid) by the nondefaulting party for Replacement
Securities over the Repurchase Price for the Purchased Securities replaced
thereby and for any amounts payable by the defaulting party under Paragraph 5
hereof or otherwise hereunder. (f) For purposes of this Paragraph 11, the
Repurchase Price for each Transaction hereunder in respect of which the
defaulting party is acting as Buyer shall not increase above the amount of such
Repurchase Price for such Transaction determined as of the date of the exercise
or deemed exercise by the nondefaulting party of the option referred to in
subparagraph (a) of this Paragraph. (g) The defaulting party shall be liable to
the nondefaulting party for (i) the amount of all reasonable legal or other
expenses incurred by the nondefaulting party in connection with or as a result
of an Event of Default, (ii) damages in an amount equal to the cost (including
all fees, expenses and commissions) of entering into replacement transactions
and entering into or terminating hedge transactions in connection with or as a
result of an Event of Default, and (iii) any other loss, damage, cost or expense
directly arising or resulting from the occurrence of an Event of Default in
respect of a Transaction. (h) To the extent permitted by applicable law, the
defaulting party shall be liable to the nondefaulting party for interest on any
amounts owing by the defaulting party hereunder, from the date the defaulting
party becomes liable for such amounts hereunder until such amounts are (i) paid
in full by the defaulting party or (ii) satisfied in full by the exercise of the
nondefaulting party’s rights hereunder. Interest on any sum payable by the
defaulting party to the nondefaulting party under this Paragraph 11(h) shall be
at a rate equal to the greater of the Pricing Rate for the relevant Transaction
or the Prime Rate. (i) The nondefaulting party shall have, in addition to its
rights hereunder, any rights otherwise available to it under any other agreement
or applicable law. 12.Single Agreement Buyer and Seller acknowledge that, and
have entered hereinto and will enter into each Transaction hereunder in
consideration of and in reliance upon the fact that, all Transactions hereunder
constitute a single business and contractual relationship and have been made in
consideration of each other. Accordingly, each of Buyer and Seller agrees (i) to
perform all of its obligations in respect of each Transaction hereunder, and
that a default in the performance of any such obligations shall constitute a
default by it in respect of all Transactions hereunder, (ii) that each of them
shall be entitled to set off claims and apply property held by them in respect
of any Transaction against obligations owing to them in respect of any other
Transactions hereunder and (iii) that payments, deliveries and other transfers
made by either of them in respect of any Transaction shall be deemed to have
been made in consideration of payments, deliveries and other transfers in
respect of any other Transactions hereunder, and the obligations to make any
such payments, deliveries and other transfers may be applied against each other
and netted. 13.Notices and Other Communications Any and all notices, statements,
demands or other communications hereunder may be given by a party to the other
by mail, facsimile, telegraph, messenger or otherwise to the address specified
in Annex II hereto, or so sent to such party at any other place specified in a
notice of change of address hereafter received by the other. All notices,
demands and requests hereunder may be made orally, to be confirmed promptly in
writing, or by other communication as specified in the preceding sentence.
14.Entire Agreement; Severability This Agreement shall supersede any existing
agreements between the parties containing general terms and conditions for
repurchase transactions. Each provision and agreement herein shall be treated as
separate and independent from any other provision or agreement herein and shall
be enforceable notwithstanding the unenforceability of any such other provision
or agreement. 15.Non-assignability; Termination (a) The rights and obligations
of the parties under this Agreement and under any Transaction shall not be
assigned by either party without the prior written consent of the other party,
and any such assignment without the prior written consent of the other party
shall be null and void. Subject to the foregoing, this Agreement and any
Transactions shall be binding upon and shall inure to the benefit of the parties
and their respective successors and assigns. This Agreement may be terminated by
either party upon giving written notice to the other, except that this Agreement
shall, notwithstanding such notice, remain applicable to any Transactions then
outstanding. (b) Subparagraph (a) of this Paragraph 15 shall not preclude a
party from assigning, charging or otherwise dealing with all or any part of its
interest in any sum payable to it under Paragraph 11 hereof. 16.Governing Law
This Agreement shall be governed by the laws of the State of New York without
giving effect to the conflict of law principles thereof. 17.No Waivers, Etc. No
express or implied waiver of any Event of Default by either party shall
constitute a waiver of any other Event of Default and no exercise of any remedy
hereunder by any party shall constitute a waiver of its right to exercise any
other remedy hereunder. No modification or waiver of any provision of this
Agreement and no consent by any party to a departure herefrom shall be effective
unless and until such shall be in writing and duly executed by both of the
parties hereto. Without limitation on any of the foregoing, the failure to give
a notice pursuant to Paragraph 4(a) or 4(b) hereof will not constitute a waiver
of any right to do so at a later date. 18.Use of Employee Plan Assets (a) If
assets of an employee benefit plan subject to any provision of the Employee
Retirement Income Security Act of 1974 (“ERISA”) are intended to be used by
either party hereto (the “Plan Party”) in a Transaction, the Plan Party shall so
notify the other party prior to the Transaction. The Plan Party shall represent
in writing to the other party that the Transaction does not constitute a
prohibited transaction under ERISA or is otherwise exempt therefrom, and the
other party may proceed in reliance thereon but shall not be required so to
proceed. ? September 1996 ? Master Repurchase Agreement (b) Subject to the last
sentence of subparagraph (a) of this Paragraph, any such Transaction shall
proceed only if Seller furnishes or has furnished to Buyer its most recent
available audited statement of its financial condition and its most recent
subsequent unaudited statement of its financial condition. (c) By entering into
a Transaction pursuant to this Paragraph, Seller shall be deemed (i) to
represent to Buyer that since the date of Seller’s latest such financial
statements, there has been no material adverse change in Seller’s financial
condition which Seller has not disclosed to Buyer, and (ii) to agree to provide
Buyer with future audited and unaudited statements of its financial condition as
they are issued, so long as it is a Seller in any outstanding Transaction
involving a Plan Party. 19.Intent (a) The parties recognize that each
Transaction is a “repurchase agreement” as that term is defined in Section 101
of Title 11 of the United States Code, as amended (except insofar as the type of
Securities subject to such Transaction or the term of such Transaction would
render such definition inapplicable), and a “securities contract” as that term
is defined in Section 741 of Title 11 of the United States Code, as amended
(except insofar as the type of assets subject to such Transaction would render
such definition inapplicable). (b) It is understood that either party’s right to
liquidate Securities delivered to it in connection with Transactions hereunder
or to exercise any other remedies pursuant to Paragraph 11 hereof is a
contractual right to liquidate such Transaction as described in Sections 555 and
559 of Title 11 of the United States Code, as amended. (c) The parties agree and
acknowledge that if a party hereto is an “insured depository institution,” as
such term is defined in the Federal Deposit Insurance Act, as amended (“FDIA”),
then each Transaction hereunder is a “qualified financial contract,” as that
term is defined in FDIA and any rules, orders or policy statements thereunder
(except insofar as the type of assets subject to such Transaction would render
such definition inapplicable). (d) It is understood that this Agreement
constitutes a “netting contract” as defined in and subject to Title IV of the
Federal Deposit Insurance Corporation Improvement Act of 1991 (“FDICIA”) and
each payment entitlement and payment obligation under any Transaction hereunder
shall constitute a “covered contractual payment entitlement” or “covered
contractual payment obligation”, respectively, as defined in and subject to
FDICIA (except insofar as one or both of the parties is not a “financial
institution” as that term is defined in FDICIA). 20.Disclosure Relating to
Certain Federal Protections The parties acknowledge that they have been advised
that: (a) in the case of Transactions in which one of the parties is a broker or
dealer registered with the Securities and Exchange Commission (“SEC”) under
Section 15 of the Securities Exchange Act of 1934 (“1934 Act”), the Securities
Investor Protection Corporation has September 1996 ? Master Repurchase Agreement
? taken the position that the provisions of the Securities Investor Protection
Act of 1970 (“SIPA”) do not protect the other party with respect to any
Transaction hereunder; (b) in the case of Transactions in which one of the
parties is a government securities broker or a government securities dealer
registered with the SEC under Section 15C of the 1934 Act, SIPA will not provide
protection to the other party with respect to any Transaction hereunder; and (c)
in the case of Transactions in which one of the parties is a financial
institution, funds held by the financial institution pursuant to a Transaction
hereunder are not a deposit and therefore are not insured by the Federal Deposit
Insurance Corporation or the National Credit Union Share Insurance Fund, as
applicable. [Name of Party] Hill-Rom Company, Inc. [Name of Party] MUFG Bank 
By: /s/ Steven J. Strobel  By:________________________________ Title: SVP &
Chief Financial Officer Title: ______________________________ Date: May 4, 2018 
Date: ______________________________ taken the position that the provisions of
the Securities Investor Protection Act of 1970 (“SIPA”) do not protect the other
party with respect to any Transaction hereunder; (b) in the case of Transactions
in which one of the parties is a government securities broker or a government
securities dealer registered with the SEC under Section 15C of the 1934 Act,
SIPA will not provide protection to the other party with respect to any
Transaction hereunder; and (c) in the case of Transactions in which one of the
parties is a financial institution, funds held by the financial institution
pursuant to a Transaction hereunder are not a deposit and therefore are not
insured by the Federal Deposit Insurance Corporation or the National Credit
Union Share Insurance Fund, as applicable. [Name of Party] Hill-Rom Company,
Inc. [Name of Party] MUFG Bank By:________________________________ By: /s/
Thomas Giuntini Title: ______________________________ Title: Director Date:
______________________________ Date: May 4, 2018 Execution Version Annex I
Supplemental Terms and Conditions This Annex I forms a part of the 1996 SIFMA
Master Repurchase Agreement dated as of May 4, 2018 (the “SIFMA Master,” and as
amended by this Annex I, this or the “Agreement”) between Hill-Rom
Manufacturing, Inc. (“Hill-Rom Manufacturing”), and MUFG Bank, Ltd. (“MUFG”).
Subject to the provisions of Paragraph 1 of this Annex I, (a) capitalized terms
used but not defined in this Annex I shall have the meanings ascribed to them in
the SIFMA Master, and (b) aside from this Annex I, including all exhibits and
schedules attached hereto and thereto, no other Annexes or Schedules thereto
shall form a part of the SIFMA Master or be applicable thereunder. 1.
Applicability; Parties; Framework. (a) Framework Agreement. This Agreement is
being entered into in accordance with that certain Master Framework Agreement,
dated as of May 4, 2018 (the “Framework Agreement”), among Hill-Rom Company,
Inc., Hill-Rom Manufacturing and each Additional Seller from time to time party
thereto, as sellers, Hill-Rom Company, Inc. as agent for the sellers (in such
capacity, the “Agent”), and MUFG, as buyer. Capitalized terms used but not
defined in this Agreement or in any Confirmations shall have the meanings set
forth in the Framework Agreement (including Schedule 1 thereto). In the event of
any inconsistency between this Agreement and the Framework Agreement, the
Framework Agreement shall govern. (b) Seller. Hill-Rom Manufacturing will act as
Seller with respect to all Transactions entered into hereunder. Subject to the
terms and conditions of the Framework Agreement, all powers of Seller hereunder,
including the execution and delivery of Confirmations hereunder or any other
matters involving consent or discretion, shall be exercised solely by Agent on
behalf of Seller. (c) Buyer. MUFG will act as Buyer with respect to all
Transactions entered into hereunder. (d) Securities. The only Security for
purposes of this Agreement shall consist of the Hill-Rom Manufacturing Note, and
no asset or property other than the Hill-Rom Manufacturing Note shall be
recognized as a Security for purposes of any Transactions hereunder. All
references in this Agreement to Securities or Purchased Securities, as the case
may be (whether in the SIFMA Master or elsewhere in this Annex I) shall be
understood and construed as references to the HillRom Manufacturing Note. (e)
Entire Agreement. The first sentence of Paragraph 14 of the SIFMA Master is
subject to, and superseded by, Section 9.3 of the Framework Agreement. 2.
Definitions. 9113751_2 (a) Added Definitions. For purposes of this Agreement,
the following additional terms shall have the following meanings: (i) “Adjusted
LIBOR”, with respect to any Transaction Period, the interest rate per annum
determined by Buyer by dividing (the resulting quotient rounded upwards, if
necessary, to the nearest 1/100th of 1% per annum) (i) the Intercontinental
Exchange Benchmark Administration Ltd. (or the successor thereto if it is no
longer making such rates available) LIBOR Rate (“ICE LIBOR”), as published by
Reuters (currently Reuters LIBOR01 page) (or any other commercially available
source providing quotations of ICE LIBOR as designated by Buyer from time to
time) at approximately 11:00 a.m. (London, England time) for deposits in U.S.
Dollars with a duration comparable to such Transaction Period on the second
London Banking Day preceding the first day of such Transaction Period (or if a
rate cannot be determined under the foregoing, an interest rate per annum equal
to the average (rounded upwards, if necessary, to the nearest 1/100th of 1% per
annum) of the interest rates per annum at which deposits in U.S. Dollars with a
duration comparable to such Transaction Period in a principal amount
substantially equal to the Purchase Price for the applicable Transaction
outstanding during such Transaction Period are offered to the principal London
office of Buyer by three London banks, selected by Buyer in good faith, at
approximately 11:00 a.m. (London, England time) on the second London Banking Day
preceding the first day of such Transaction Period), by (ii) a number equal to
1.00 minus the Euro-Rate Reserve Percentage. The calculation of Adjusted LIBOR
may also be expressed by the following formula: ICE LIBOR or appropriate
successor Adjusted LIBOR =  1.00 - Euro-Rate Reserve Percentage Adjusted LIBOR
shall be adjusted on the effective date of any change in the Euro-Rate Reserve
Percentage as of such effective date. Buyer shall give prompt notice to Agent of
Adjusted LIBOR as determined or adjusted in accordance herewith (which
determination shall be conclusive absent manifest error). Notwithstanding the
foregoing, if Adjusted LIBOR as determined herein would be less than zero
(0.00), such rate shall be deemed to be zero percent (0.00%) for purposes of
this Agreement. (ii) “Breakage Amount”, with respect to any Breakage Event
pertaining to any outstanding Transaction, an amount equal to the loss, cost and
expense (if any) actually incurred by Buyer and attributable to such Breakage
Event but excluding loss of anticipated profits, in each case as determined in
good faith by Buyer and notified to Agent in writing; it being understood that
any written notice from Buyer indicating such amount and setting forth in
reasonable detail the calculations used by Buyer to determine such amount, shall
be conclusive absent manifest error. (iii) “Breakage Event”, with respect to any
Transaction, (A) the termination of such Transaction before the Repurchase Date
specified in the Confirmation for such Transaction (1) by Seller or Buyer in
accordance with Paragraph 3(c)(ii) or Paragraph 11, respectively, of the SIFMA
Master, as amended by this Annex I, or (2) as the result of the Termination Date
occurring under the Securitization Loan Agreement; or (B) the transfer of any
cash by Seller to Buyer during the Transaction Period for such Transaction as
required pursuant to Paragraph 4(a) of the SIFMA Master, as amended by this
Annex I; (iv) “Breakage Period”, with respect to any Breakage Event, the period
commencing on (and including) (x) in the case of a Breakage Event of the type
described in clause (A) of the definition thereof, the effective date of
Seller’s termination of the applicable Transaction or (y) in the case of a
Breakage Event of the type described in clause (B) of the definition thereof,
the date on which such cash is transferred by Seller to Buyer, and, in each
case, ending on (but excluding) the next succeeding Monthly Date; (v) “Euro-Rate
Reserve Percentage”, the meaning ascribed to such term in the Securitization
Loan Agreement; (vi) “Framework Agreement”, the meaning set forth in Paragraph
1(a) of this Annex I; (vii) “London Banking Day”, any day on which commercial
banks are open for general business (including dealings in foreign exchange and
foreign currency deposits) in the city of London, England; (viii) “Original
Note”, the original executed version of the Hill-Rom Manufacturing Note; and
(ix) “Transaction Period”, with respect to any Transaction, the period
commencing on (and including) the Purchase Date for such Transaction and
expiring on (but excluding) the Repurchase Date for such Transaction. (b)
Revised Definitions. For purposes of this Agreement, and notwithstanding
anything in Paragraph 2 of the SIFMA Master to the contrary, the following terms
shall have the following amended and restated meanings: (i) “Buyer’s Margin
Amount”, with respect to any Transaction as of any date, the amount obtained by
application of the Buyer’s Margin Percentage to the Purchase Price for such
Transaction as of such date; (ii) “Buyer’s Margin Percentage”, with respect to
any Transaction as of any date, one hundred percent (100%); (iii) “Price
Differential”, with respect to any Transaction as of any date, the sum of the
aggregate amount obtained by daily application of the Pricing Rate for such
Transaction to the Purchase Price for such Transaction on a 360 day per year
basis for the actual number of days during the period commencing on (and
including) the Purchase Date for such Transaction and ending on (but excluding)
the date of determination (reduced by any amount of such Price Differential
previously paid by Seller to Buyer with respect to such Transaction); provided,
that upon the occurrence of any Breakage Event with respect to such Transaction,
such Price Differential shall be increased by Buyer’s applicable Breakage Amount
(if any) for such Breakage Event, determined as of the date on which such
Breakage Event occurs; (iv) “Pricing Rate”, the per annum percentage rate for
determination of the Price Differential, determined for each Transaction (unless
otherwise specified in the Confirmation) as being equal to the sum of (A)
Adjusted LIBOR as of the applicable Purchase Date plus (B) 0.80% (it being
understood that, if Agent fails to deliver the required Transaction Notice for a
Transaction and the other associated documents pursuant to Section 4.1(a) of the
Framework Agreement at least three (3) Business Days prior to the proposed
Purchase Date and Buyer nonetheless elects to proceed with the proposed
Transaction, Buyer’s actual cost of funds shall be used instead of Adjusted
LIBOR in determining the Pricing Rate for such Transaction); (v) “Repurchase
Date”, the date on which Seller is to repurchase the Purchased Securities from
Buyer, which shall be the earliest of (i) the next Monthly Date immediately
succeeding the applicable Purchase Date, (ii) the Facility Expiration Date and
(iii) any date determined by application of the provisions of Paragraph 3(c) or
11 of this Annex I; and (vi) “Repurchase Price”, the price at which Purchased
Securities are to be transferred from Buyer to Seller upon termination of a
Transaction, which will be determined in each case as the sum of (A) the
Purchase Price for such Transaction plus (B) the accrued and unpaid Price
Differential as of the date of such determination (it being understood that all
such accrued and unpaid Price Differential shall be payable when and as set
forth in Paragraph 12 of this Annex I); provided, that if an Event of Default
has occurred and is continuing as of the applicable Repurchase Date for a
Transaction, then the Repurchase Price for such Transaction shall include, in
addition to the amounts specified in the foregoing clauses (A) and (B), all
other Secured Obligations due and owing from Seller under the Transaction
Agreements through the time such Repurchase Price is paid in full (other than
contingent indemnification obligations in respect of which no claim therefor has
been made). 3. Initiation; Confirmation; Termination. Notwithstanding anything
to the contrary in Paragraph 3 of the SIFMA Master, the following shall apply:
(a) No Oral Agreements. All agreements to enter into Transactions hereunder
shall be in writing in accordance with Article 4 of the Framework Agreement. (b)
Confirmations; Priority. All Confirmations with respect to Transactions
hereunder shall be substantially in the form attached as Exhibit A to this Annex
I. Subject to the definitions of “Price Differential”, “Repurchase Date” and
“Repurchase Price” set forth in Paragraphs 2(b)(iii), 2(b)(v) and 2(b)(vi) of
this Annex I, respectively, in the event of any conflict between the terms of a
Confirmation and this Agreement, the Confirmation shall prevail. (c)
Termination. Paragraph 3(c) of the SIFMA Master is hereby amended and restated
as follows: “Transactions hereunder shall terminate upon the earlier of (i) the
date determined pursuant to the definition of Repurchase Date (without regard to
this Paragraph 3(c)) or (ii) a date specified upon demand by Seller, which
demand shall be made by Seller in writing no later than 5:00 p.m. on the third
London Banking Day prior to the Business Day on which such termination will be
effective (it being understood that Seller may not make more than three (3) such
demands described in this clause (ii) during the Facility Term). On such earlier
date, termination of the Transaction will be effected by transfer to Seller or
its agent of the Purchased Securities (except as otherwise provided in Paragraph
7 of Annex I) against the payment of the related Repurchase Price by Seller
(which may, to the extent permitted under Paragraph 12 of Annex I hereto, be
netted against the Purchase Price payable in respect of any new Transaction) in
accordance with the Framework Agreement.” (d) Outstanding Transactions;
Continuity. Notwithstanding anything in this Agreement to the contrary, the
Parties agree that no more than one Transaction hereunder shall be outstanding
at any given time. It is the intention of the Parties that during the Facility
Term, subject to Buyer’s discretion to decline to enter into any Transaction and
fulfillment of the applicable conditions set forth in the Framework Agreement
with respect to Buyer’s entry into any such Transaction, the expiration of each
Transaction hereunder on the applicable Repurchase Date shall coincide with the
entry into a subsequent Transaction with a concurrent Purchase Date in
accordance with the procedures set forth in the Framework Agreement. The Parties
further intend that, pursuant to Paragraph 12 of the SIFMA Master and to the
extent permitted under Paragraph 12 of this Annex I, the Repurchase Price
payable by Seller with respect to each such expiring Transaction shall be netted
to the extent applicable against the Purchase Price payable by Buyer with
respect to such subsequent Transaction. 4. Margin Maintenance. Notwithstanding
anything to the contrary in Paragraph 4 of the SIFMA Master, the following shall
apply: (a) Paragraph 4(a) of the SIFMA Master is hereby amended and restated as
follows: “If, as of 12:00 noon on any Business Day during the Transaction Period
for an outstanding Transaction hereunder (other than the Purchase Date), the
Outstanding Amount of the Purchased Securities then subject to such Transaction
is less than the Buyer’s Margin Amount for such Transaction (a “Margin
Deficit”), then Buyer, may by notice to Seller require Seller to transfer to
Buyer an amount of cash so that the sum of such transferred cash together with
the Outstanding Amount of the Purchased Securities will thereupon equal or
exceed such Buyer’s Margin Amount.” (b) Margin Excess Inapplicable. The
provisions of Paragraph 4(b) of the SIFMA Master shall not apply to Transactions
under this Agreement, and all references thereto or to “Margin Excess” in the
SIFMA Master shall be disregarded. (c) Margin Deficit Cures. Paragraph 4(c) of
the SIFMA Master is hereby amended and restated in its entirety to read as
follows: “If any notice is given (or deemed given) by Buyer under subparagraph
(a) of this Paragraph, Seller shall transfer cash as provided in such
subparagraph no later than the second Business Day following its receipt (or
deemed receipt) of such notice; provided, that if such notice is given (or
deemed given) in connection with any prepayment on account of principal owing
under the Purchased Securities, Seller shall transfer such cash to Buyer on the
same day concurrently with (or immediately following) Seller’s receipt of such
prepayment.” (d) No Additional Purchased Securities. There shall be no
Additional Purchased Securities in connection with any Transactions under this
Agreement, and all references in the SIFMA Master thereto shall be disregarded
for purposes hereof. (e) Threshold. In accordance with Paragraph 4(e) of the
SIFMA Master, the Parties agree that the rights of Buyer under Paragraph 4(a) of
the SIFMA Master, as amended by this Annex I, to require the elimination of any
Margin Deficit may be exercised only where such Margin Deficit exceeds $1
million. (f) Reporting of Margin Deficits. Seller (or Agent on Seller’s behalf)
shall provide Buyer with the notices required pursuant to Section 5.3(p) of the
Framework Agreement and, upon delivery of any such notice, Buyer shall be
automatically deemed to have delivered a concurrent notice to Seller exercising
its rights under Paragraph 4(a) of the SIFMA Master, as amended by this Annex I,
to require the elimination of such Margin Deficit. 5. Income Payments.
Notwithstanding anything to the contrary in Paragraph 5 of the SIFMA Master,
unless an Event of Default with respect to Seller shall have occurred and (i)
such Event of Default is continuing and (ii) Buyer has exercised remedies with
respect to the Purchased Securities under Paragraph 11(d) of the SIFMA Master,
as amended by this Annex I, Seller shall be entitled to receive and retain all
Income paid or distributed on or in respect of the Purchased Securities. All
references in this Agreement to Income received by Buyer prior to such an Event
of Default shall be disregarded. 6. Security Interest. Paragraph 6 of the SIFMA
Master is hereby amended and restated in its entirety to read as follows: “(a)
Seller hereby grants to Buyer a first priority security interest in all of
Seller’s right, title, benefit and interest the Purchased Securities sold in
each Transaction entered into under this Agreement and all proceeds thereof
(collectively, the “Collateral”), to secure the Seller’s obligations under the
Transaction Agreements (the “Secured Obligations”). This Agreement shall create
a continuing security interest in the Collateral and shall remain in full force
and effect (notwithstanding any repurchase by Seller of Purchased Securities
under an expiring Transaction and simultaneous purchase by Buyer of such
Purchased Securities under a subsequent Transaction) until all unpaid Repurchase
Price with respect to outstanding Transactions under this Agreement have been
indefeasibly paid in full (without application of any set off or netting). Buyer
shall have, with respect to all the Collateral, in addition to all other rights
and remedies available to Buyer under the Transaction Agreements, all the rights
and remedies of a secured party under the Uniform Commercial Code as in effect
in any applicable jurisdiction. (b) Seller hereby authorizes Buyer to file such
financing statements (and continuation statements with respect to such financing
statements when applicable) as may be necessary to perfect the security interest
granted pursuant to the foregoing Paragraph 6(a) under the Uniform Commercial
Code of the relevant jurisdiction. (c) The security interest granted pursuant to
the foregoing Paragraph 6(a) is released by Buyer at such time when all unpaid
Repurchase Price with respect to outstanding Transactions under this Agreement
have been indefeasibly paid in full (without application of any set off or
netting), without further action by any Person. Upon such payment and
termination of this Agreement, Buyer hereby agrees, at Seller’s expense, to (x)
file appropriate financing statement amendments to reflect such release and (y)
execute and deliver such other documents as Seller may reasonably request to
further evidence such release.” 7. Payment and Transfer. Notwithstanding
anything in Paragraph 7 of the SIFMA Master to the contrary, and except as
otherwise provided below, all transfers of Securities by one party to the other
party in connection with any Transaction shall occur by delivery to the other
party of the Original Note in such party’s possession, and shall also be
reflected as having been so transferred in the Seller’s books and records. In
the event that the expiration of an outstanding Transaction coincides with the
entry into a subsequent Transaction hereunder as contemplated by Paragraph 3(d)
of this Annex I, the Purchased Securities under such expiring Transaction shall,
in lieu of being transferred back to Seller, become Purchased Securities under
such subsequent Transaction, and title to such Purchased Securities shall remain
continuously vested in Buyer. In the event that the expiration of an outstanding
Transaction on a Repurchase Date does not coincide with entry into a such a
subsequent Transaction, however, then upon Seller’s payment in full of the
Repurchase Price with respect to the expiring Transaction (without application
of any set off or netting), the Purchased Securities shall be automatically
deemed to be transferred and assigned from Buyer to Seller without further
evidence thereof and Buyer shall promptly redeliver the Original Note to Seller
or its agent. 8. Rehypothecation of Purchased Securities. Paragraph 8 of the
SIFMA Master is hereby amended and restated in its entirety to read as follows:
“Notwithstanding anything herein to the contrary, unless an Event of Default
shall have occurred with respect to Seller, Buyer shall be prohibited from
engaging in repurchase transactions with the Purchased Securities or otherwise
selling, transferring, pledging or hypothecating the Purchased Securities.” 9.
Substitution. The provisions of Paragraph 9 of the SIFMA Master shall not apply
to Transactions under this Agreement, and all terms and provisions thereof and
references thereto shall be disregarded for purposes of this Agreement. 10.
Representations. The representations and warranties set forth in Paragraph 10 of
the SIFMA Master are hereby deleted in the case of Buyer and, in the case of
Seller, are hereby replaced with the representations and warranties set forth in
Section 5.1 of the Framework Agreement. It is acknowledged that Seller is also
making the representations and warranties set forth in Section 5.2 of the
Framework Agreement with respect to the Purchased Securities. 11. Events of
Default. (a) Replacement Events of Default. The Events of Default set forth in
Paragraph 11 of the SIFMA Master (i) to the extent applicable to Seller, are
hereby replaced with the Events of Default set forth in the definition thereof
in the Framework Agreement and (ii) to the extent applicable to Buyer, are
hereby deleted, subject to the provisions set forth in Paragraph 11(d) of this
Annex I, below. Except for the provisions set forth in Paragraph 11(d) of this
Annex I, all provisions in Paragraph 11 and elsewhere in the SIFMA Master, to
the extent relating to the occurrence of any such Event of Default with respect
to Buyer or any rights or remedies afforded to Seller in connection therewith,
shall be disregarded for purposes of this Agreement. The introductory paragraph
of Paragraph 11 of the SIFMA Master is hereby amended and restated in its
entirety to read as follows: “If an Event of Default has occurred and is
continuing:”. (b) Remedies. Paragraph 11(d) of the SIFMA Master is hereby
amended and restated in its entirety to read as follows: “If Buyer exercises or
is deemed to have exercised the option referred to in subparagraph (a) of this
Paragraph, Buyer may, at its discretion and with such notice to Seller as may be
required by applicable law, immediately (i) take possession of any or all
Purchased Securities subject to any outstanding Transactions, at its discretion;
(ii) subject to the requirements of applicable law, sell any or all such
Purchased Securities, at such price or prices as Buyer may reasonably deem
satisfactory, and apply the proceeds thereof to amounts owing by Seller
hereunder or under any of the other Transaction Agreements (it being understood,
for the avoidance of doubt, that Seller shall remain liable to the Buyer for the
excess of such amounts owing by Seller over any sale proceeds so applied); and
(iii) generally exercise any and all rights afforded to a secured party under
the Uniform Commercial Code or other applicable law.” (c) Replacement Securities
Inapplicable. The provisions of Paragraphs 11(c), 11(e), and 11(f) of the SIFMA
Master shall not apply to Transactions under this Agreement, and all terms and
provisions thereof and references thereto (including any references to
“Replacement Securities”) shall be disregarded for purposes of this Agreement.
(d) Buyer Event of Default. The failure of Buyer to promptly redeliver the
Original Note to Seller or its agent when and as required pursuant to Paragraph
7 of this Annex I (it being understood, for the avoidance of doubt, that such
redelivery obligation is subject to (i) Seller’s payment in full of the
Repurchase Price with respect to the applicable outstanding Transaction without
application of any set off or netting and (ii) Buyer’s rights pursuant to
Paragraph 11(d) of the SIFMA Master (as amended by this Annex I) to sell,
dispose of or otherwise exercise remedies with respect to the Purchased
Securities in connection with an Event of Default with respect to Seller) shall
be an Event of Default with respect to Buyer. Upon the occurrence of any such
Event of Default, Buyer shall be liable to Seller for the amount of all
reasonable legal or other expenses incurred by Seller and/or Hill-Rom Finance
Company LLC in connection with or as a result of such Event of Default and any
other loss, damage, cost or expense directly arising or resulting from the
occurrence of such Event of Default, including without limitation any costs
incurred to recover the Original Note and any damages resulting from Buyer or
another party acquiring the Original Note through Buyer presenting such Original
Note to Hill-Rom Finance Company LLC for payment. In the event of an Event of
Default with respect to Buyer, Seller shall have, in addition to its rights
hereunder, any rights otherwise available to it under any other agreement or
applicable law. 12. Payment of Price Differential. With respect to any
Transaction under this Agreement, and notwithstanding anything in this Agreement
to the contrary, the portion of the Repurchase Price for such Transaction
consisting of the Price Differential shall, in all circumstances, be paid by
Seller (or by Agent on Seller’s behalf) by wire transfer of immediately
available funds to the account of Buyer set forth in Schedule 2 to the Framework
Agreement on the Repurchase Date for such Transaction (or, if such Repurchase
Date is not a Monthly Date, on the earlier of (i) next succeeding Monthly Date
to occur following such Repurchase Date or (ii) the Facility Expiration Date),
and such payment of the Price Differential shall not be subject to any setoff,
netting or other application by Seller against other amounts, whether pursuant
to Paragraph 12 of the SIFMA Master or otherwise. 13. Miscellaneous. (a)
Termination of Agreement. The last sentence of Paragraph 15(a) of the SIFMA
Master is hereby amended and restated to read as follows: “This Agreement shall
terminate on the Facility Expiration Date, except that this Agreement shall,
notwithstanding such termination, remain applicable to any Transactions then
outstanding.” (b) Notices. The provisions of Paragraph 13 of the SIFMA Master
are hereby deleted, and shall be deemed to have been replaced with the
provisions of Section 9.8 of the Framework Agreement, which are hereby
incorporated by reference. (c) Other Inapplicable Provisions. Paragraphs 18 and
20 of the SIFMA Master shall not be applicable to Transactions under this
Agreement, and all terms and provisions thereof and references thereto shall be
disregarded for purposes of this Agreement.
_____________________________________ EXHIBIT A FORM OF CONFIRMATION  Dated:
[Date] To: Hill-Rom Manufacturing, Inc. (“Counterparty”) [ ]  [ ]  [ ]
Attention: [Documentation] Email: [ ] From: MUFG Bank, Ltd. (“MUFG”)   Tel: [ ]
E-mail: [ ] Re: Confirmation of a Repurchase Transaction
____________________________________________________________________________________________
Dear Hill-Rom Manufacturing, Inc.: The purpose of this letter agreement (this
“Confirmation”) is to confirm the terms and conditions of the above referenced
transaction entered into between Counterparty and MUFG on the Purchase Date
specified below (the “Transaction”). This Confirmation constitutes a
“Confirmation” as referred to in the Master Repurchase Agreement specified
below. The definitions and provisions contained in such Master Repurchase
Agreement are incorporated into this Confirmation. In the event of any
inconsistency between such Master Repurchase Agreement and this Confirmation,
this Confirmation will govern; provided, for the avoidance of doubt, that the
applicable Repurchase Date, Price Differential and Repurchase Price will be
determined in accordance with the definitions thereof as set forth in the Master
Repurchase Agreement. 1. This Confirmation supplements, forms part of, and is
subject to, the 1996 SIFMA Master Repurchase Agreement, dated as of May 4, 2018,
including Annex I thereto and as amended thereby (as further amended and
supplemented from time to time, the “Master Repurchase Agreement”), between
Counterparty and MUFG. All provisions contained in the Master Repurchase
Agreement govern this Confirmation except as expressly modified below. The terms
of the particular Transaction to which this Confirmation relates are as follows:
2. General Terms: Purchase Date: [Date] Purchase Price: $[ ] Buyer: MUFG Seller:
Counterparty  Agent: Hill-Rom Company, Inc.  Purchased Securities: the Hill-Rom
Manufacturing Note Pricing Rate  [ ]  Repurchase Date: [Date]1 Repurchase
Price:  $[ ]2  Price Differential:  $[ ] 3. Governing law: Unless otherwise
provided in the Master Repurchase Agreement (in which case the law so specified
shall govern), this Confirmation shall be governed by and construed in
accordance with the laws as specified in the Master Repurchase Agreement.
[Remainder of page intentionally left blank] Please confirm that the foregoing
correctly sets forth the terms of our agreement by executing the copy of this
Confirmation enclosed for that purpose and returning it to us by electronic mail
or by facsimile transmission to telecopier No. [ ]. Very truly yours, MUFG BANK,
LTD. By: _______________________ Name: Title: Confirmed as of the date first
above written: HILL-ROM MANUFACTURING, INC. By Hill-Rom Company, Inc., as Agent
By: _______________________ Name: Title: September 1996 ? Master Repurchase
Agreement -3- 1 To be scheduled as the earlier of (i) the Facility Expiration
Date or (ii) the next Monthly Date to occur following the Purchase Date. 2
Stated amounts for Repurchase Price and Price Differential are indicative based
on initial Purchase Price, Pricing Rate and scheduled Repurchase Date. -2-
--------------- ------------------------------------------------------------
--------------- ------------------------------------------------------------ 2 ?
September 1996 ? Master Repurchase Agreement September 1996 ? Master Repurchase
Agreement ? 3 10 11 10 -2- -2- -2-

--------------------------------------------------------------------------------